Citation Nr: 1400081	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 1978, for the grant of service connection for schizo-affective schizophrenia.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs medical treatment, including heart surgery in January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970 and from November 1974 to March 1978.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before the undersigned Veteran Law Judge during a June 2013 Travel Board hearing at the RO.  The hearing transcript is of record in the Veteran's Virtual VA paperless claims file.  Additionally, Sioux Falls VA Medical Center (VAMC) records from November 2011 through June 2012 are located in the Veteran's Virtual VA paperless claims file.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 28, 1978, the Veteran filed his original claim for service connection for schizophrenia.

2.  In a September 1978 rating decision, the RO granted service connection for schizophrenia, effective March 29, 1978.

3.  In a February 1979 rating decision, the RO severed service connection for schizophrenia.

4.  In a June 2009 rating decision, the RO found clear and unmistakable error in the February 1979 rating decision and granted service connection for schizophrenia, effective March 29, 1979.

5.  In a September 2009 rating decision, the RO granted service connection for schizophrenia, effective March 29, 1978.

6.  There are no communications prior to this date that could be construed as a claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 1978, for the grant of service connection for schizo-affective schizophrenia, have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.12(e), 3.155, 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for schizo-affective schizophrenia.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, service personnel records, private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the evidence suggests that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, such records would not assist in reaching a decision on his claim for an earlier effective date.  38 C.F.R. § 3.159 (c)(2); see also Avera Heart Hospital of South Dakota, Consult, August 2006 ("He is on total disability on SSD and VA compensation for back pain and coronary artery disease.").  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  

While the Veteran has not been afforded a recent VA examination with regard to his schizo-affective schizophrenia disability, a medical examination or opinion would not assist in making a decision on the claim for an earlier effective date.  Thus, VA was not obligated to obtain one.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 




II.   Earlier Effective Date

The Veteran seeks an effective date prior to March 29, 1978, for the grant of service connection for schizo-affective schizophrenia.  Specifically, the Veteran states that he should be service connected for his schizophrenia disorder from the date of separation from his first period of active duty service in April 1970, until the beginning of his second period of service, in November 1974.

In a statement date-stamped as received at the RO on March 28, 1978, the Veteran filed a claim for entitlement to service connection for schizophrenia.  He reported that he had received treatment for schizophrenia from October 1977 to March 1978.  In a September 1978 rating decision, the RO granted service connection for schizophrenia, effective March 29, 1978, the day after the Veteran's discharge from his second period of active duty service.  A February 1979 rating decision severed service connection for schizophrenia.  However, in a June 2009 rating decision, the RO found clear and unmistakable error in the February 1979 rating decision and granted service connection for schizophrenia, effective from March 29, 1979.  A September 2009 rating decision granted an earlier effective date of March 29, 1978, for the Veteran's service-connected schizophrenia.  A timely appeal was not filed by the Veteran and the September 2009 rating decision became final.  See 38 C.F.R. § 20.302, 20.1103 (2013).

The Veteran claims that due to being hospitalized for schizophrenia on and off between separation from his first period of service in April 1970 and the start of his second period of service in November 1974, he was unable to file a claim for schizophrenia any earlier than March 28, 1978.  See Veteran's VA Form 9, March 2012.  Additionally, he claims that as he was treated for schizophrenia within one year of discharge from his first period of active duty service, he is entitled to service-connection for schizophrenia as of that date.  See Veteran's Statement in Support of Claim, January 2011.  

The record shows the Veteran was diagnosed with chronic, severe inadequate personality in March 1970.  See Certificate of Psychiatric Evaluation, March 1970.  In April 1970, the Veteran received an honorable discharge from the Army.  In November 1970, the Veteran was admitted to the Mendota State Hospital with a diagnosis of schizophrenia.  See Mendota State Hospital, Admission History, November 1970.  He was then transferred to Central State Hospital in February 1971 for more intensive treatment.  In October 1971, the Veteran was transferred back to Mendota State Hospital, where he received treatment and vocational training until discharge in October 1972.  The records show that while the Veteran was getting treatment at Mendota State Hospital from November 1970 to April 1971, he received off-ground privileges and worked in town under the supervision of the work activity program.  At Mendota State Hospital from October 1971 to October 1972, the Veteran was on no medications, appeared to have no signs of psychosis, was awarded off-ground privileges and obtained independent work in the community.   See Mendota State Hospital, Outpatient Clinical Resume, August 1973.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

While the Veteran claims he is entitled to service connection for his schizophrenia from April 1970, his initial date of discharge, an effective date earlier than March 29, 1978, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to March 28, 1978, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for schizophrenia.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  The Veteran claims that as his hospitalizations for schizophrenia began in November 1970, he was effectively barred from filing a claim for benefits prior to March 28, 1978.  See Veteran's VA Form 9, March 2012. However, this argument lacks merit as the Veteran was not hospitalized for schizophrenia until seven months after his separation from service in April 1970.  Additionally, even while hospitalized, there is nothing in the record showing the Veteran was prevented from filing a claim for service connection.  See, e.g., Mendota State Hospital, Outpatient Clinical Resume, August 1973 (from October 1971 to October 1972, the Veteran was on no medications, appeared to have no signs of psychosis, was awarded off-ground privileges several times and obtained independent work in the community).  

Moreover, there is no basis under the law for assigning an earlier effective date based on having been too disabled to file a service connection claim.  Regarding the Veteran's argument that he was mentally unable to file a claim, the Board notes that if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a mental disability, which was not the result of willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran. See 38 C.F.R. § 3.400(b)(1)(ii)(B).  This section, however, applies to claims for disability pension and not disability compensation.  A similar regulation does not exist for compensation claims.  In Barrett v. Principi¸ 363 F. 3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit  held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal." Barrett, 363 F. 3d. at 1320   . However, the holding in Barrett applies to an appeal period, not an initial request for compensation.

Thus, the earliest possible effective date for the award of service connection for schizophrenia is March 29, 1978, the day following the Veteran's separation from his second period of active service and the day after he filed his initial claim for service connection.  See 38 C.F.R. § 3.400.  There are no communications prior to this date that could be construed as a claim for service connection.  Thus, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107. 

ORDER

Entitlement to an effective date earlier than March 29, 1978, for service connection for schizo-affective schizophrenia, is denied.


REMAND

A remand is necessary for additional evidentiary development regarding the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs medical treatment, including heart surgery in January 1996.  

The controlling statute, 38 U.S.C.A. § 1151, provides that where a Veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization or treatment, compensation shall be awarded in the same manner as if such disability were service connected.  However, the proximate cause of such disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event which was not reasonably foreseeable. 

The Veteran received a VA skin examination in March 2011 and an addendum VA skin opinion in December 2011.  During the March 2011 examination, the VA examiner opined that the Veteran had not had any recurrent skin infections or staph infections beyond September 1996 and thus, did not have an ongoing staph infection disability.  In December 2011, the VA examiner reviewed updated Sioux Falls VAMC treatment records and stated that no new information had been received that would change his March 2011 opinion.  

However, the Sioux Falls VAMC treatment records shows that in June 2011, December 2011 and June 2012, the Veteran was found to have active staph infections.  See Sioux Falls VAMC, Cardiology Procedure Note, June 2011; see also Sioux Falls VAMC, Primary Care Note, December 2011; see also Sioux Falls VAMC, Medicine Attending Note, June 2012 (severe staph infection of chest wound, mediastinitis and left leg infection after coronary artery bypass graft, treated with prolonged antibiotics, and current chronic staph cellulitis of left leg with recent follow-up and Minocycline prescription).  

Thus, the March 2011 VA skin examination and December 2011 VA skin addendum opinion are inadequate as they are based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Upon remand, it is necessary to obtain a new VA skin examination that considers the Sioux Falls VAMC records that document the Veteran's active staph infections in June 2011, December 2011 and June 2012.

The record indicates that the Veteran is in receipt of SSA disability benefits.  See Avera Heart Hospital of South Dakota, Consult, August 2006 ("He is on total disability on SSD and VA compensation for back pain and coronary artery disease.").  As there is no copy of the SSA decision in the record, it is unclear whether the SSA records include information relevant to the Veteran's current 38 U.S.C.A. § 1151 claim.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any staph infection, skin rash, or eczema issue since separation from active duty service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Sioux Falls VAMC from June 2012 to present.

2. Contact SSA and request a copy of the administrative 
decision awarding disability benefits to the Veteran, as well as all underlying evidence and information relied upon in rendering such decision.

3. After completion of the foregoing, schedule the 
Veteran for a VA skin examination regarding his claim for disability compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs medical treatment, including heart surgery in January 1996.  The claims file, including the Virtual VA paperless claims file, and a copy of this remand should be made available to the examiner for review.  

The examiner shall obtain from the Veteran a full history of his staph infection residuals symptomatology.  All tests, studies, or evaluations deemed necessary, shall be performed, and all findings shall be reported in detail.  

The examiner shall render an opinion as to the following:

(a)  At any time since filing his claim in October 2010,
has the Veteran had a staph infection?  

The examiner should specifically address the Sioux Falls VAMC records showing that in June 2011, December 2011 and June 2012, the Veteran had active staph infections.

(b)  If the answer to "(a)" is yes, is the Veteran's current staph infection an additional disability due to medical treatment provided by the VA, including his January 1996 heart surgery?  

The examiner should specifically address VAMC notes from February 1996 documenting the Veteran's surgical debridement due to development of a staph infection at the incision site of his January 1996 coronary artery bypass graft; June 1996 Lakeview Medical Center records finding the Veteran's wound infection improving on Dicloxacillin and with open packing; July 1996 Sioux Falls VAMC treatment of Veteran with IV antibiotics and Hickman catheter due to infection of his sternum status-post coronary artery bypass graft; August 1996 Sioux Falls VAMC treatment records noting the Veteran is undergoing a four-week regimen of antibiotic treatment; October 1996 Indianhead Center notes that Veteran is on long-term antibiotics secondary to staph mediastinitis and mediastinal abscess following open heart surgery; October 2004 Sioux Valley Hospital treatment records with an assessment of methicillin-resistant Staphylococcus aureus colonization; May 2012 letter from the Infectious Disease Specialists, finding the Veteran has colonization with staphylococcus aurous of his calf with recurrent episodes of cellulitis of the left calf that was treated frequently with antibiotics but currently shows no signs or symptoms suggestive of an active infectious process; and, June 2012 Sioux Falls VAMC documentation of Veteran's prior severe staph infection of chest wound and left leg infection after coronary artery bypass graft, treated with prolonged antibiotics, and current chronic staph cellulitis of left leg with recent Minocycline prescription.

(c)  For each diagnosed additional disability, was the proximate cause either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event which was not reasonably foreseeable?  Did VA exercise the degree of care that would be expected of a reasonable health care provider? 

A full rationale must be provided for all stated medical opinions that reflect consideration of both lay and medical evidence. 

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4. After completing the above, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


